Hill, J.
The controlling question in this case, under the facts, is whether Williams Brothers Lumber Company is entitled to have priority over the rights of the laborers’ claims. In Bennett Lumber Co. v. Martin, 132 Ga. 491 (64 S. E. 484), this court held: “Where title to real estate is conveyed by a duly recorded deed to secure a debt, and the grantee takes the deed and advances the money loaned without notice and before the record of a materialman’s lien upon the property, the title thus acquired is superior to such lien.” And see Mitchell v. West End Park Co., 171 Ga. 878 (156 S. E. 888); West Lumber Co. v. McPherson, 173 Ga. 53 (159 S. E. 868). Applying the principle ruled in the foregoing cases, the court below did not err in entering judgment against Mrs.’ O. I. Snider, in favor of Williams Brothers Lumber Company and the intervenors, for the amount of their respective claims, and in entering a superior lien in favor of Williams Brothers Lumber Company against the property.

Judgment affirmed.


All the Justices concur.